Citation Nr: 0635973	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-16 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware



THE ISSUE

Entitlement to service connection for claimed tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1968 to June 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision issued 
by the RO.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings referable to tinnitus in service or for many years 
thereafter.  

2.  The currently demonstrated tinnitus is not shown to be 
due to the exposure to acoustic trauma or other event or 
incident of his period of active service.  



CONCLUSION OF LAW

The veteran' disability manifested by tinnitus is not due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002 & Supp. 2005).  The regulations implementing VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

Although the United States Court of Appeals for Veterans 
Claims (Court) has held that the notice and assistance 
provisions of VCAA should be provided to a claimant prior to 
any adjudication of the claim, Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), notice was provided later in the appeal 
process on the issue on appeal.  

The Court's decision did not contain a remedy under such 
facts, and there appears to be no effective remedy available 
given these circumstances.  Nevertheless, the RO sent the 
veteran a letter, in which he was informed of the 
requirements needed to establish service connection.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  

The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  Here, the duty to notify 
the veteran of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.  

Since the veteran's claim of service connection is being 
denied, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA also requires 
VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board 
would note that a relevant VA examination was conducted in 
this case.  

All available evidence that is pertinent to the claim decided 
herein has been obtained and that there is sufficient medical 
evidence on file on which to make a decision on the claim.  
There is no indication that additional relevant evidence 
exists, and the veteran has not pointed to any additional 
information that needs to be added to his VA claims folder 
with respect to the issue decided herein.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that defect 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  


The Board has considered this new legislation with regard to 
the matter on appeal.  Given the evidence of record, further 
assistance in developing the facts pertinent to this matter 
is not indicated at this time.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The Board observes that the United States Court of Appeals 
for Veterans Claims (Court) has determined that, for 
tinnitus, the veteran is competent to present evidence of 
continuity of symptomatology.  See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  As such the veteran's lay 
contentions as to tinnitus represent competent evidence.  

The Board notes that the veteran's service medical records 
contain no complaints or findings pertaining to tinnitus.  
Subsequent to service, in a September 1996 VA post-traumatic 
stress disorder examination (PTSD), the veteran was diagnosed 
with tinnitus of both ears.  

In an April 1999 VA treatment record, the examiner noted that 
the veteran's hearing, speech recognition and IPSI Acoustic 
reflexes were within normal limits.  The examiner counseled 
the veteran about his tinnitus and how to cope with it.  The 
examiner noted the veteran was reluctant to try acoustic 
masking and other alternative measures that might help.  

From May 2001 to October 2002, the veteran was seen at VA for 
treatment for various medical issues.  In the November 2001 
treatment record, the examiner noted that the veteran was 
"greatly suffering with tinnitus."  The examiner assured 
the veteran that his brain was not deteriorating and that 
tinnitus did not cause aneurysms.  

In a December 2003 VA treatment record, the examiner noted 
that the veteran's hearing and speech recognition were within 
normal limits.  The examiner counseled him on how to use 
acoustic masking to help reduce the loudness of his tinnitus.  

During a July 2004 VA examination, the veteran complained of 
having constant ringing tinnitus in both ears since being in 
the military in 1971.  The veteran reported serving on a 
tugboat that carried ammunition.  He stated that the boat was 
frequently under attack and that he was exposed to loud noise 
from machine guns, rifles and mortars.  He denied significant 
occupational or recreational noise exposure.  

He reported having constant ringing tinnitus that had caused 
him difficulty in falling asleep.  He reported attempting 
biofeedback therapy with no success reducing the annoyance of 
his tinnitus.  

On examination, the veteran had hearing within normal limits.  
Further the examiner noted that the veteran denied having 
difficulty hearing.  The examiner concluded that the etiology 
of the tinnitus could not be determined with any reasonable 
degree or certainty.  

However, the examiner further stated that "although there 
[were] reports in literature of tinnitus occurring in 
individuals with normal hearing, it [was] less likely than 
not that the [veteran's] tinnitus could have arisen during 
his time in the military."  

The Board notes the veteran's various lay statements in which 
he reported the onset of tinnitus during service while 
serving on a tugboat delivering ammunition.  In this regard, 
the Board observes that the veteran's military occupational 
specialty was watercraft operator.  

He reports having had tinnitus since the exposure to noise in 
the Republic of Vietnam, but the evidentiary record does show 
pertinent complaints or findings until many years after 
service.  

The veteran is not competent to diagnose a medical disability 
or render an opinion regarding etiology, and the Board finds 
the veteran's current assertions of having had tinnitus since 
service are not credible.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Charles v. Principi, at 374-75 
(2002).  

The VA examiner stated in the July 20004 examination that it 
was less likely than not that the veteran's tinnitus could 
have arisen during his time in the military.  

The veteran in this regard has not presented competent 
evidence to show that any currently demonstrated tinnitus is 
due to acoustic trauma exposure or other event or incident of 
his period of active service.  The VA examiner found, given 
the facts of the case, including the absence of current 
hearing loss, that the etiology of the tinnitus was unclear. 

Accordingly, as the preponderance of the evidence is against 
the veteran's claim, service connection for tinnitus is not 
warranted.  



ORDER

Service connection for tinnitus is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


